DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 8/22/2022 has been entered. Claims 1-16 remain pending in the application. Claims 9-16 were withdrawn. 

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-8 in the reply filed on 8/22/2022 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/17/2020, 9/17/2022, 9/17/2022, 9/17/2022, 8/04/2021, 8/04/2021 and 3/2/2022 filed after the filing date of the application on/after 9/09/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.


Claim Objections
Claim 1 is objected to because of the following informalities:  
Regarding claim 1, “the first axis” should be “a first axis” for clarity in light of the specification. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, “the post” in line 6 is indefinite. it is unclear if “the post is referring to “a post assembly” in line 2 or “separable post segments” in line 2. 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, Kohama (US 4660401) teaches a modular tooling die (see Figure 14) for an axle housing of a vehicle (the preamble statements reciting purpose or  intended use, MPEP 2111.02 II, therefore the workpiece of an axle housing for a vehicle is not required by the claims, only the device of the die is required) comprising:
a post assembly (assembly of 29 and 32, see Figure 9) including a plurality of separable post segments (29 and 32) positioned adjacent to one another, the post assembly adapted to support a first u-shaped workpiece (see Figure 18); 
a pad assembly (assembly of 700 and 800), being linearly moveable along the first axis for clamping the workpiece to the post (see Figures 1-2) , the pad assembly including a plurality of separable pad segments (700 and 800) positioned adjacent to one another (see Figure 14); 
a cam driver assembly (assembly of 7 and 8, see Figure 14) moveable along the first axis, the cam driver including a plurality of separable cam driver segments (7 and 8) positioned adjacent to one another (see Figures 1-2); 
a first cam slide assembly (assembly of 34 and 31 on the right, see Figure 9) linearly moveable along a second axis, the second axis extending perpendicularly to the first axis (see Figure 9); and 
a second cam slide assembly (assembly of 34 and 31 on the left, see Figure 9) being linearly moveable along the second axis in a direction opposite the first cam slide assembly (see Figure 10a), 
each cam driver segment including a first cam surface (400 on the left, see Figure 10a) and an opposing second cam surface (400 on the right, see Figure 10a), the first cam surface extending at an angle relative to the first axis outwardly away from the post assembly, the second cam surface extending at an angle relative to the first axis outwardly away from the post assembly (see Figure 10a),
the first cam slide assembly including separable first cam slide segments, each first cam slide segment corresponding to one of the cam driver segments and including a third cam surface facing a corresponding second cam surface, the second cam slide assembly including separable second cam slide segments (see Figure 10a), 
each second cam slide segment corresponding to one of the cam driver segments and including a fourth cam surface facing a corresponding first cam surface (see Figure 10a), 
wherein the first cam surfaces engage the fourth cam surfaces and the second cam surfaces engage the third cam surfaces to move the first cam slide assembly and the second cam slide assembly toward the post assembly when the cam driver assembly moves toward the first and second cam slides (see Figure 10a),
wherein each of the post segments, cam driver segments, first cam slide segments, and second cam slide segments that are coaxially aligned along the first axis are grouped together as die sets (see Figure 14).
Kohama fails to teach the first cam assembly and the second cam assembly being configured to shear portions of the first workpiece as they translate toward one another, wherein any one of the die sets is replaceable with another die set to account for a second workpiece having different geometry than the first workpiece.
Binder (US 6058605) teaches a similar moving cutting device that include the first cam assembly and the second cam assembly being configured to shear portions of the first workpiece as they translate toward one another (see Figure 3-4).
France (US 4610185) teaches a die set is replaceable with another set of die (col. 7, lines 45-54).
While, it may be obvious to one of ordinary skill in the art to modify the device of Kohama to add the function of any one of the die sets is replaceable with another die set to account for a second workpiece having different geometry than the first workpiece, as taught by France, it order to cut different size work pieces (col. 7, lines 45-54 of France). It would not have been obvious to one of ordinary skill in the art to modify the device of Kohama to add the cutting function, as taught by Binder, as there is not reason to performed the cutting operation to the side of the work piece of Kohama using the first cam assembly and the second cam assembly. 
Furthermore, no additional prior art could be found to teach the claimed limitations either alone nor in combination to further modify the device of Kohama, Binder and France. Thus claim 1 is allowable, claims 2-8 are allowable by virtue of its dependency on claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANG DONG whose telephone number is (571)270-0479. The examiner can normally be reached Monday - Thursday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIANG DONG/Examiner, Art Unit 3724                                                                                                                                                                                                        9/27/2022

/EVAN H MACFARLANE/Examiner, Art Unit 3724